Filed 1/18/22 Conservatorship of S.I. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


Conservatorship of the Person                                 2d Civil No. B311249
of S.I.                                                    (Super. Ct. No. 17PR-0324)
                                                            (San Luis Obispo County)

PUBLIC GUARDIAN OF
COUNTY OF SAN LUIS
OBISPO, as Conservator, etc.

     Petitioner and Respondent,

v.

S.I.,

     Objector and Appellant.



            S.I. appeals from the trial court’s reappointment of
the Public Guardian as his conservator pursuant to the
Lanterman-Petris-Short (LPS) Act. (Welf. & Inst. Code,1 § 5000

         1 Statutory references are to the                     Welfare and Institutions
Code.
et seq.) He contends the court erred when it: (1) denied his
request for a jury trial, (2) failed to hold his conservatorship
proceedings in a timely manner, (3) extended his conservatorship
beyond one year, and (4) limited his right to contract. We modify
the length of S.I.’s conservatorship, and otherwise affirm.
             FACTUAL AND PROCEDURAL HISTORY
              On October 29, 2020, the Public Guardian petitioned
the trial court for a one-year extension of S.I.’s conservatorship,
which was set to terminate on December 13. A hearing on the
petition was set for December 3. San Luis Obispo County
officials failed to transport S.I. to the hearing, however, and said
that it would not be possible for him to attend that day since they
neglected to coordinate with the facility where S.I. lived. S.I.’s
counsel then requested to continue the matter to December 17.
He also relayed S.I.’s request to be personally present for all
proceedings and for a jury trial. The court continued the matter
to December 17.
              The December 17 hearing was held remotely. The
trial court acknowledged S.I.’s requests for a jury trial and to be
personally present at all proceedings, but said that it wanted to
consider the health and safety risks associated with those
requests before setting the matter for trial. Counsel objected that
holding a hearing on S.I.’s requests violated his right to a jury
trial. The court overruled the objection and found good cause for
a continuance. It set the evidentiary hearing for January 15,
2021.
              At the conclusion of the January 15 hearing, the trial
court determined that it could not set S.I.’s case for a jury trial
any sooner than March due to the risks and protocols associated
with the COVID-19 pandemic. S.I. asked if a court trial could
occur sooner. Assured that it could, S.I. requested a court trial.


                                 2
He then waived his right to a jury trial, and the court set the
matter for a February trial.
              At the February 24 trial, Dr. Rose Drago testified
that she had known S.I. for more than 10 years. Prior to trial she
reviewed a declaration from S.I.’s doctors, the Public Guardian’s
investigative report, and records from several of S.I.’s facilities.
She also interviewed S.I. She testified that S.I. suffers from
schizoaffective disorder, bipolar type, a disorder that renders him
gravely disabled.
              During Dr. Drago’s meeting with S.I., he was
pressured in his speech and appeared to be delusional and
paranoid at times. He acknowledged his need for medication but
often refused to take it. He recognized that he had a “mild”
mental illness, but would not tell Dr. Drago his plans for
self-care, claiming they were “private.”
              Dr. Drago testified that S.I. had lived at five facilities
during the previous year, and moved to his current facility after
refusing to take his medications at another one. A sober living
ranch where S.I. had lived previously was not a viable option
because it could not ensure compliance with his medication
regimen. In Dr. Drago’s opinion, a board and care facility was
the lowest-security facility in which S.I. would be able to live
safely.
              Dr. Drago opined that S.I. was incapable of making
medical decisions related to his mental disorder, incapable of
safely operating a motor vehicle, and would be a danger to
himself or others if he possessed a firearm or other dangerous
weapon. Regarding whether he could enter into contracts in
excess of $50, Dr. Drago said that S.I. was guarded and
complained about not getting enough money. But it was not clear




                                   3
to her that he had a sense of how much money he had to work
with.
             Dr. Matthew Neal Lilly testified that he has been
S.I.’s primary psychiatrist since 2018. He meets with S.I.
monthly. Dr. Lilly said that he does not believe S.I. is able to
engage in a complex conversation about his medications or the
symptoms they treat. S.I. is somewhat inconsistent with his
medication regimen, and has refused medication within the past
year. Dr. Lilly believed that the Public Guardian should be
reappointed so S.I.’s compliance with his medication regimen can
be supervised.
             Peter Kehoe, a licensed family therapist, testified
that S.I. has been his client for two and half years, participating
in individual therapy once a week. Kehoe said that S.I. is
committed to his medication and therapy. He did not believe that
S.I. should be removed from his conservatorship, however.
             During his testimony, S.I. acknowledged that he has
a mental disorder and that he needs medication. He said that he
wanted to be released from his conservatorship, but if that were
not possible then he wanted to return to the sober living ranch
where he lived previously. Monthly rent there was $550, and he
would pay someone there $10 or $15 per month to ensure he was
given his medications. S.I. did not know if his Social Security
would cover those costs, however, and did not know if there was
space available for him at the ranch.
             Lisa Niesen, a deputy public guardian, testified that
her office did not want to transition S.I. to a lower level of care at
that time, but would work with him toward that goal. S.I. had
been in several placements during the previous year—including a
locked facility—and had left twice without permission. He needs




                                  4
a supervised medication regimen, but the sober living ranch did
not provide such supervision.
             At the conclusion of testimony, the trial court
determined that S.I. was gravely disabled and reappointed the
Public Guardian as his conservator for the one-year period ending
February 23, 2022. The court also determined that the licensed
board and care facility where S.I. lived provided the appropriate
level of care. It ordered that S.I. could not refuse medical
treatment related to his mental disorder, could not own or
possess a weapon or firearm, could not have a license to operate a
motor vehicle, and could not enter into contracts in excess of
$100.
                            DISCUSSION
                              Jury trial
             S.I. first contends the trial court erred when it denied
his request for a jury trial. But at the January 2021 hearing, S.I.
waived his right to a jury trial and requested a court trial. He
now asserts, without analysis, that the trial court erred when it
concluded that his waiver was knowing and voluntary. Such a
conclusory assertion fails. (In re S.C. (2006) 138 Cal.App.4th 396,
408.) “One cannot simply say the [trial] court erred and leave it
up to the appellate court to figure out why. [Citation.]” (Niko v.
Foreman (2006) 144 Cal.App.4th 344, 368.)2



      2 Although S.I. has forfeited his contention, we note that
our colleagues in Division 7 recently concluded that a
conservatee was not improperly induced into waiving her right to
a jury trial when faced with a nine-month delay due to the
COVID-19 pandemic. (Conservatorship of Joanne R. (2021) 72
Cal.App.5th 1009, 1019-1020.)



                                 5
                        Timely proceedings
            A hearing on a reappointment petition must occur
within 30 days of the filing of the petition. (§ 5365.) The Public
Guardian filed its petition to be reappointed as S.I.’s conservator
on October 29, 2020. The hearing on the petition was held on
December 3, or 35 days after the petition was filed. S.I. contends
this was error.
            But S.I. did not object to the hearing date during the
proceedings below. His contention is accordingly forfeited. (In re
S.B. (2004) 32 Cal.4th 1287, 1293.) And even if it weren’t, we
note that 30 days after the Public Guardian filed the
reappointment petition was Saturday, November 28, so the
30-day deadline would have extended to the following Monday,
November 30. The initial hearing on the petition occurred the
following Thursday, December 3. S.I. has not shown that that
three-day delay prejudiced him. Indeed, it would be difficult to
make such a showing given that at that hearing it was counsel
for S.I.—not the Public Guardian or the trial court—who
suggested that the matter be continued for 14 days. S.I. cannot
claim prejudice from his own request.3 (Conservatorship of
Joseph W. (2011) 199 Cal.App.4th 953, 968-969.)
                     Length of conservatorship
            Next, S.I. contends, and the Public Guardian
concedes, that the trial court erred when it extended his
conservatorship to February 23, 2022. We agree.



      3 We deny  the Public Guardian’s request for judicial notice
of the San Luis Obispo County Superior Court’s calendar because
it is unnecessary to our resolution of this contention. (Adams v.
Bank of America, N.A. (2020) 51 Cal.App.5th 666, 674, fn. 4.)


                                 6
             LPS conservatorships “automatically terminate one
year after the appointment of the conservator.” (§ 5361.) If upon
that termination “the conservator determines that
conservatorship is still required, [they] may petition . . . for . . .
reappointment . . . for a succeeding one-year period.” (Ibid.,
italics added.) This requires a reappointment to terminate on the
anniversary of the termination of the previous conservatorship.
(People v. Nolasco (2021) 67 Cal.App.5th 209, 219.) Here,
however, the trial court reappointed the Public Guardian as S.I.’s
conservator for one year from the conclusion of trial, to February
23, 2022. Pursuant to section 5361, the court should have
reappointed the conservator until December 13, 2021.
                           Right to contract
             Finally, S.I. contends the trial court’s order limiting
his right to contract was not supported by substantial evidence.
Given our conclusion that the order reappointing the Public
Guardian as S.I.’s conservator has now expired, this contention is
moot.
                            DISPOSITION
             The matter is remanded to the trial court with
directions to modify the termination date of the Public
Guardian’s reappointment as S.I.’s conservator from February 23,
2022, to December 13, 2021. In all other respects, the judgment
is affirmed.
             NOT TO BE PUBLISHED.


                                      TANGEMAN, J.
We concur:


             GILBERT, P. J.                        PERREN, J.


                                  7
                    Linda D. Hurst, Judge

           Superior Court County of San Luis Obispo

               ______________________________


            Jean Matulis, under appointment by the Court of
Appeal, for Objector and Appellant.
            Rita L. Neal, County Counsel, Chelsea K. Kuhns,
Deputy County Counsel, for Petitioner and Respondent.